Citation Nr: 0520914	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  96-43 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected panic disorder without agoraphobia, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected chronic bilateral trapezius and cervical 
paravertebral myositis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased disability rating for 
service-connected lumbar paravertebral myositis, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected epididymitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife, and his psychiatrist


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active military duty from October 1974 
to March 1986.

This appeal arises from a March 1996 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, regional office 
(RO), which denied claims for increased evaluations for 
service-connected bilateral trapezius myositis with cervical 
degenerative joint disease and paravertebral fibromyositis, 
evaluated as 10 percent disabling; service-connected lumbar 
paravertebral myositis, evaluated as 10 percent disabling; 
service-connected generalized anxiety disorder, evaluated as 
0 percent disabling (noncompensable), and service-connected 
epididymitis, evaluated as noncompensable.  The veteran 
appealed all of these decisions, and in March 2001, the Board 
remanded the claims for additional development.  

As noted by the Board in its March 2001 remand, in a 
statement dated in February 1998, the veteran raised the 
issue of entitlement to a total rating based on individual 
unemployability.  This issue has not been adjudicated by the 
agency of original jurisdiction, and is referred to the RO 
for appropriate action.  In addition, in a January 2005 
brief, the issue of entitlement to service connection for 
hypertension as secondary to service-connected disability was 
raised.  This issue has not been adjudicated by the agency of 
original jurisdiction, and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's panic disorder is productive of complaints 
of forgetfulness and weight loss, resulting in no more than 
considerable social and industrial impairment; but not 
occupational and social impairment with deficiencies in most 
areas.  

2.  The veteran's bilateral trapezius myositis with cervical 
degenerative joint disease and paravertebral fibromyositis, 
is productive of pain and some limitation of motion, but not: 
a severe limitation of motion, forward flexion of the 
cervical spine of 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  

3.  The veteran's lumbar paravertebral myositis is productive 
of pain and some limitation of motion, but not: a severe 
limitation of motion, or favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  

4.  The veteran's chronic left epididymitis is productive of 
testicular pain, but not recurrent symptomatic urinary tract 
infections requiring drainage and frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management.  
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
service-connected panic disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, and 
Diagnostic Code 9412 (as in effect prior to November 7, 
1996); 38 C.F.R. § 3.102, 3.159, 4.7, 4.130, Diagnostic Code 
9412 (as in effect November 7, 1996, and thereafter).  

2.  The criteria for a rating in excess of 20 percent for 
service-connected bilateral trapezius myositis with cervical 
degenerative joint disease and paravertebral fibromyositis, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5290 (as in effect 
prior to September 26, 2003); 38 C.F.R. § 3.102, 3.159, 4.7, 
4.71a, Diagnostic Codes 5003, 5242, 5237 (as in effect 
September 26, 2003).  

3.  The criteria for a rating in excess of 20 percent for 
service-connected lumbar paravertebral myositis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (as in effect prior to September 
26, 2003); 38 C.F.R. § 3.102, 3.159, 4.7, 4.71a, Diagnostic 
Codes 5003, 5242, 5237 (as in effect September 26, 2003).  

4.  The criteria for a rating in excess of 10 percent for 
service-connected epididymitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.20, 4.115a, 4.115b, Diagnostic Codes 7523, 7524 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran asserts that he is entitled to increased ratings 
for his service-connected panic disorder without agoraphobia, 
bilateral trapezius myositis with cervical degenerative joint 
disease and paravertebral fibromyositis, lumbar paravertebral 
myositis, and chronic left epididymitis.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  



A.  Panic Disorder

Background

The veteran asserts that he should received an increased 
rating for his panic disorder.  At a hearing, held in April 
1997, he testified that he has forgetfulness, anxiety, and 
difficultly sleeping.  Dr. Geraldo T. Gonzalez testified that 
he was the veteran's treating psychiatrist, and that the 
veteran has depression, anxiety, difficulty sleeping, poor 
self-esteem, poor judgment, poor concentration, and that his 
marriage is strained.  He stated that the veteran makes 
mistakes at his job with the postal service, locks himself in 
the bathroom to evade responsibility at work, and has no 
relationship with fellow employees.  

In October 1986, the RO granted service connection for a 
panic disorder, evaluated as noncompensable (0 percent 
disabling).  On August 29, 1995, the veteran filed his claim 
for an increased rating.  In March 1996, the RO denied the 
claim.  In April 2003, the RO increased the veteran's rating 
to 50 percent, and assigned an effective date of August 29, 
1995, for the 50 percent rating.  

As for the history of the veteran's panic disorder, see 
38 C.F.R. § 4.1 (2004), the veteran's service medical records 
show that he was treated for complaints of feeling as if 
"things were crawling on his skin," as early as 1977, with 
subsequent complaints of lessened sex drive, middle insomnia, 
and poor concentration.  His diagnoses included anxiety, and 
a panic disorder.  An August 1986 VA examination report 
contains an Axis I diagnosis of generalized anxiety disorder.  
Statements from Jesus M. Ayuso Rosario, dated in August and 
September of 1993, appear to indicate treatment for 
depression.  An October 1994 VA examination report contains 
an Axis I diagnosis of panic disorder without agoraphobia.  

The medical evidence for consideration in this case consists 
of VA and non-VA treatment reports.  This evidence includes a 
VA examination report, dated in February 1996, which shows 
that the veteran complained of isolated episodes of a 
tingling sensation on the skin, a dizzy sensation, shortness 
of breath, and that his symptoms were usually alleviated or 
decreased with Valium.  On examination, he was in full 
contact with reality.  He was not delusional, was not 
hallucinating, and not suicidal or homicidal.   Memory was 
adequately preserved.  Judgment and insight were fair.  The 
Axis I diagnosis was panic disorder without agoraphobia, 
mild.  The Axis V diagnosis was a Global Assessment of 
Functioning (GAF) score of 70.  

Reports from Dr. Gerardo Tejedor Gonzalez, dated between 1996 
and 1998, show treatment for complaints of musculoskeletal 
and psychiatric symptoms, which the veteran asserted 
negatively affected his employment performance.  

A VA examination report, dated in May 1997, shows that the 
veteran complained of insomnia, and constant anxiety.  On 
examination, he was alert and oriented times three.  Affect 
was constricted, and attention was good.  Concentration and 
memory were good, and speech was clear and coherent.  There 
was good impulse control.  Insight and judgment were fair.  
The Axis I diagnosis was panic disorder without agoraphobia, 
and the Axis V diagnosis was a GAF score of 75.  

A VA examination report, dated in August 1998, shows that the 
veteran complained of increased panic episodes.  On 
examination, he was alert, aware of the interview situation, 
and in contact with reality.  He was oriented to person, 
place and time.  He showed no evidence of delusions, 
hallucination, or suicidal or homicidal ideas.  Judgment was 
fair, and insight was superficial.  The Axis I diagnosis was 
panic disorder, and the Axis V diagnosis was a GAF score of 
60 - 65 (current/past year).  

A September 2000 statement from Dr. Gonzalez asserts that the 
veteran's "period of disability" ought to cover from  
September 21, 2000 to October 10, 2000 "subject to 
reevaluation."  A September 2001 report from Dr. Gonzalez 
shows that the veteran complained of a number of psychiatric 
symptoms, to include sleep difficulty, and poor memory.  On 
examination, voice was low in tone, unhurried, and well-
articulated.  Thoughts were coherent and logical, without 
loss of association.  There were no perceptive disturbances, 
delusive thinking, or suicidal or homicidal tendencies.  He 
was oriented in person, place and time.  Memory was well-
conserved for remote and past events as well as recent and 
immediate ones.  He was only able to repeat three of five 
words.  He seemed to have problems concentrating, but was 
attentive during the evaluation process.  Judgment and 
insight were deteriorated.  The Axis I diagnosis was major 
depression; the Axis V diagnosis was "regular."  Dr. 
Gonzalez essentially stated that he didn't think the veteran 
would be capable of continuing his employment duties.  

VA progress notes, dated between 2001 and 2002, show that in 
October 2001, the veteran was treated, in part, for ETOH 
(alcohol) intoxication.  In March 2002 the veteran was 
treated for complaints of depression, visual and auditory 
hallucinations, paranoid/persecutory delusions, and "vague 
suicidal thoughts."  He smelled of ETOH, and on examination 
he was alert and oriented times three, with clear and 
coherent speech.  Thoughts were process-organized and goal-
directed.  He denied current suicidal or homicidal intentions 
or plans, but admitted to suicidal ideation.  Insight and 
judgment were fair.  The Axis I diagnosis was panic disorder 
and depression.  

A VA examination report, dated in July 2002, shows that the 
veteran complained of anxiety, difficulty at work, and the 
episodic use of alcohol.  On examination, answers were 
relevant and coherent.  There was no evidence of delusions or 
active hallucinations.  He was well-oriented in person, place 
and time.  Memory showed lacunae for specific events, with a 
notation of possible alcoholic amnesia.  Judgment was fair; 
insight was superficial and poor.  The Axis I diagnoses were 
panic disorder without agoraphobia, and alcohol abuse, 
episodic.  The Axis V diagnosis was a GAF score of 55 - 50 
(current/past year) for panic disorder, and 50 for alcohol 
abuse.  The examiner indicated that the veteran's panic 
disorder was moderately severe to severe.  

Reports from First Hospital Panamericano (FHP), dated in June 
and August of 2002, indicate that the veteran received 
treatment for five days in June, and two days in August, for 
psychiatric symptoms that included depression and suicidal 
thoughts.  The reports indicate that follow-up care was to 
include participation in A.A. (alcoholics anonymous).  

Reports from Dr. Gonzalez, dated in February 2003, show 
treatment for complaints of sleep difficulty, loss of 
concentration, foot and back pain, hypertension, and 
osteoarthritis.  The Axis I diagnosis was depression, and the 
Axis V diagnosis was "regular."  The report indicates the 
veteran is not able to work and should be supervised.  

A statement from the veteran's wife, dated in July 2002, 
asserts that the veteran has "bad nerves from his back."  
She further asserts that he has had testicular pain which has 
caused him to stop work, and that he has an "infection" of 
his "cervical and lumbar part," herniated discs, and spasm 
which prevent him from moving.  

A statement in November 2000, from an individual who 
identified himself as a supervisor at the U.S. Postal Service 
(USPS), was to the effect that he has known the veteran for 
five years, and that although the veteran is doing the best 
he can do, it "is not good enough for the Postal Service."  

Analysis

The Board observes that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).

A GAF score between 41 and 50 suggests serious symptoms or 
any serious impairment in social, occupational or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV at 47 (American Psychiatric Association 1994) 
("QRDC DSM-IV").  A score between 51 and 60 suggests moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning.  Id.  A score between 61 to 70 reflects 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a) (2004).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The veteran filed his claim for an increased rating on August 
29, 1995.  Effective November 7, 1996, the regulation 
governing mental disorders, 38 C.F.R. § 4.132, was revised 
and renumbered as 38 C.F.R. § 4.130.  As a result of the 
revision, the criteria were changed.  See 61 Fed. Reg. 
52,701-702 (1996).  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (The Court of Appeals for Veterans 
Claims held that where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary).  In 
VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

Under the criteria in effect prior to November 7, 1996, 38 
C.F.R. § 4.132, provided that a 50 percent rating is 
warranted for a generalized anxiety disorder when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

The Board finds that an increased evaluation for the 
veteran's psychiatric disability for the period from August 
29, 1995 to November 6, 1996 is not warranted based on the 
criteria in effect prior to November 7, 1996.  The February 
1996 VA examination report shows that on examination, he was 
in full contact with reality, not delusional, not 
hallucinating, and not suicidal or homicidal.  Memory was 
adequately preserved.  Judgment and insight were fair.  The 
Axis I diagnosis was panic disorder without agoraphobia, 
mild.  The Axis V diagnosis was a GAF score was 70, which 
suggests some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM IV 47 (American Psychiatric 
Association 1994).  Reports from Dr. Gonzalez appear to show 
that he believes that the veteran will have difficulty at 
work, but contain findings that are inconsistent with this 
conclusion, to include findings showing not more than 
considerable impairment in memory, speech, thought content 
and process, and Axis V diagnoses of "regular."  Based on 
the foregoing, the Board finds that the facts in the record 
correspond to a disability picture of not more than 
considerable social and industrial impairment.  Accordingly, 
the Board concludes that the veteran's panic disorder is not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 50 percent under DC 9400, as in effect prior to November 
7, 1996.  See 38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.130 (as in effect November 7, 1996), 
panic disorders are rated under DC 9412, which in turn are 
rated under the General Rating Formula for Mental Disorders.  
Under the General Rating Formula, a 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

The Board finds that an evaluation of 70 percent is not 
warranted for the veteran's panic disorder, based on the 
criteria as in effect November 6, 1996.  Although there are 
indications that some of the symptoms required for the next 
highest rating may exist, i.e., difficulty in adapting to 
stressful circumstances, the overall evidence of the 
veteran's disability does not show that he has the required 
severity of symptoms.  Overall, there is insufficient 
evidence of such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene.  The most recent examination 
report, dated in June 2002, shows that on examination, the 
veteran's answers were relevant and coherent, that there was 
no evidence of delusions or active hallucinations, and that 
he was well-oriented in person, place and time.  The report 
indicates that his recent hospitalizations were associated 
with alcohol abuse.  The Axis V diagnoses were a GAF score of 
55 - 50 (current/past year) for panic disorder, and 50 for 
alcohol abuse.  This "current" GAF score of 55 suggests 
moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  See Quick Reference to 
the Diagnostic Criteria from DSM IV 47 (American Psychiatric 
Association 1994).  In addition, to the extent that the 
veteran's alcohol influences his psychiatric capacity, his 
alcohol abuse is the result of his own willful misconduct, 
and is not ratable for disability purposes, see 38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. § 3.301(c)(2)-(3) (2004), and 
this GAF score report clearly separates the effects of a 
service-connected condition from the veteran's alcohol abuse.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  In reaching 
this decision, the Board has considered Dr. Gonzalez' 
statements about the veteran's inability to work.  His 
opinions are afforded little probative value as they are 
summary in nature, they are unaccompanied by findings which 
warrant an increased rating (see e.g., discussion of Dr. 
Gonzalez' September 2001 report, supra), and they are more 
distant in time when compared to the more recent evidence.  
Francisco.  

In addition, notwithstanding the lay statement from a 
supervisor at the veteran's place of employment. (which is 
unaccompanied by any indicia of reliability), there is no 
objective evidence from the veteran's employer in support of 
the statements alleging impairment at work beyond that 
contemplated by the current rating.  Finally, the Board has 
considered Dr. Gonzalez' February 2003 statement, which shows 
that the veteran complained of both psychiatric and 
musculoskeletal symptoms, and that Dr. Gonzalez stated that 
the veteran is not able to work and should be supervised.  
However, the report is summary in nature, and does not 
contain any detailed findings, nor does it specify which 
symptoms allegedly render the veteran incapable of working.  
The Board is convinced that, taken as a whole, the facts in 
the record correspond to a disability picture of not more 
than considerable social and industrial impairment.  The 
Board therefore finds that the overall symptomatology, 
particularly when viewed in conjunction with the disability 
most recently demonstrated, more nearly approximates the 
criteria for not more than a 50 percent evaluation under DC 
9412, under the criteria as in effect November 6, 1996.  See 
38 C.F.R. § 4.7.  Accordingly, the claim must be denied.  

B.  Chronic Bilateral Trapezius and Cervical Paravertebral 
Myositis

The veteran argues that he is entitled to an increased 
disability rating for service-connected chronic bilateral 
trapezius and cervical paravertebral myositis, currently 
evaluated as 20 percent disabling.  

As for the history of the veteran's chronic bilateral 
trapezius and cervical paravertebral myositis, see 38 C.F.R. 
§ 4.1 (2004), the veteran's service medical records show that 
in December 1977, he was treated for shoulder pain.  In 
August 1981, he was treated for a bruised shoulder.  A July 
1986 VA examination report contains diagnoses that included 
bilateral trapezius myositis, and an accompanying X-ray 
report for the cervical spine noted degenerative joint 
disease.  

The medical evidence for consideration in this case consists 
of VA and non-VA treatment reports.  This evidence includes a 
VA examination report, dated in February 1996, which shows 
that the veteran complained of neck and back pain.  On 
examination, there was muscle spasm in the trapezius muscles 
bilaterally.  There was no muscle atrophy, and normal muscle 
strength, in the upper extremities.  The relevant diagnosis 
was chronic bilateral trapezius myositis.  

Reports from Dr. Gonzalez, dated between 1997 and 1998, show 
that the veteran complained of neck pain which he asserted 
negatively affected his employment performance.  

A VA spine examination report, dated in August 1998, shows 
complaints of cervical pain with radiation to the head and 
blurred vision.  On examination, the cervical spine had 30 
degrees of forward flexion, 35 degrees of backward extension, 
40 degrees of lateral flexion, bilaterally, 50 degrees of 
rotation to the left, and 30 degrees of rotation to the 
right.  There was no objective evidence of painful motion.  
There was mild muscle spasm.  There was no objective evidence 
of weakness, or muscle atrophy, of the arms or legs.  Muscle 
strength was 5/5.  Muscle reflexes were +2, bilateral and 
symmetric, at the knees, ankles, triceps, biceps, and 
brachioradialis.  The relevant diagnosis was chronic 
bilateral trapezius myositis, and cervical paravertebral 
myositis with degenerative joint disease.  

Reports from Wildo Vargas, M.D., dated between 1997 and 2002, 
show a number of treatments for neck and back pain, and 
contain several findings of severe spasms.  A statement from 
Dr. Vargas, dated in August 1997, shows that the veteran 
complained of back pain.  Muscle strength of the upper and 
lower extremities was 100 percent.  Left hand grip was 
slightly decreased.  On examination, there was muscle spasm.  
Dr. Vargas estimated the impairment from the veteran's 
cervical myositis at 30 percent.  A statement from Dr. 
Vargas, received in August 1998, indicates treatment for 
cervical, dorsal and lumbosacral myositis since June 1997, 
and states that his condition has worsened.  In a statement, 
dated in September 2000, Dr. Vargas states that the veteran 
is being treated for cervical, dorsal and lumbar 
fibromyositis, and that his medications include Valium and 
Lodine XL.  He advised that the veteran required "a few 
weeks rest" from work, and that he reportedly could not lift 
or carry objects weighing more than 15 pounds.  Reports, 
dated in October 2000, show that Dr. Vargas essentially 
recommended that the veteran avoid lifting heavy objects at 
work, and getting on and off his vehicle and "casing mail."  
An associated June 1997 computerized tomography (CT) scan 
report for the cervical spine contains an impression noting a 
negative study.  An associated September 2000 magnetic 
resonance imaging (MRI) report for the cervical spine 
contains an impression noting cervical spasm and disc 
degeneration and spondylosis at C4-5 and C5-6, with no 
herniation.  An associated March 2002 EMG (electomyelogram) 
report contains an interpretation noting a normal EMG study 
for both the upper and lower extremities.  An associated 
April 2002 MRI report for the cervical spine contains an 
impression noting no HNP (herniated nucleus pulposus) or 
spinal canal stenosis.  The report notes that there was no 
disc herniation or disc bulging, and that there were 
degenerative changes (i.e., osteophytes) at C4-C6.  

A VA examination report, dated in June 2002, shows that the 
veteran complained of severe cervical pain with radiation to 
the head.  He claimed that he had had to leave his job and 
obtain physical therapy or medical treatment on 30 or 40 
occasions due to his cervical and low back conditions, and 
that he required bed rest of three to four days after severe 
pain.  He asserted that he had a number of limitations at his 
job due to his cervical and low back conditions.  On 
examination, the cervical spine had forward flexion to 30 
degrees, backward extension of 30 degrees, rotation, of 40 
degrees, and lateral flexion of 20 degrees.  There was 
painful motion on the last degree of the range of motion.  
There was moderate evidence of painful motion on all 
movements of the cervical spine.  There was moderate muscle 
spasm of the cervical and trapezius area.  There was no 
weakness of the upper extremities, with 5/5 muscle strength.  
There were no postural or fixed deformities.  There was 
moderate spasm of the cervical and trapezius muscles.  The 
relevant diagnosis was chronic bilateral trapezius and 
cervical paravertebral myositis.  

Under DC 5290, a 10 percent evaluation will be assigned where 
there is a slight limitation of motion in the cervical spine.  
A 20 percent evaluation will be assigned where the limitation 
of motion is moderate.  A 30 percent evaluation will be 
assigned where the limitation of motion is severe.  

Based on its review of the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's chronic bilateral 
trapezius and cervical paravertebral myositis as of August 
29, 1995.  In this case, the medical evidence shows a number 
of complaints for cervical spine pain.  The most recent 
findings as to the range of motion in the veteran's spine are 
found in the June 2002 VA examination report.  This report 
shows that the veteran's cervical spine had forward flexion 
to 30 degrees, backward extension of 30 degrees, rotation, of 
40 degrees, and lateral flexion of 20 degrees.  These 
findings are the most recent of record, and are therefore 
considered the most probative of the veteran's current 
condition.  Francisco.  The Board further points out that 
they are largely in line with the next most recent range of 
motions findings of record.  See August 1998 VA examination 
report.  In the Board's judgment, they are not representative 
of a severe limitation of motion.  In this regard, VA is 
required to take pain symptoms and weakness into account, to 
the extent they are supported by adequate pathology.  
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995).  In this case, although the veteran has 
complained of neck pain, the August 1998 VA spine examination 
report states that there was no objective evidence of painful 
motion, and that there was no objective evidence of weakness, 
or muscle atrophy of the arms or legs.  Muscle strength was 
5/5.  The June 2002 VA examination report notes that there 
was moderate evidence of painful motion on all movements of 
the cervical spine, and moderate muscle spasm of the cervical 
and trapezius area.  However, there was no weakness of the 
upper extremities, and muscle strength was 5/5, with no 
postural or fixed deformities.  Although Dr. Vargas has made 
a number of statements as to the veteran's impairment, his 
reports contain little or nothing pertaining to range of 
motion studies, strength, atrophy or incoordination.  In 
summary, there is insufficient objective evidence of 
pathology, disuse atrophy, incoordination on use, weakness, 
or painful motion such that a rating in excess of 20 percent 
is warranted under these regulations.  See Deluca; VAGCOPPREC 
9-98.  While the veteran's cervical spine is symptomatic, 
including some limitation of motion with pain, the clinical 
findings do not show that his symptoms result in additional 
functional limitation to a degree that would support a rating 
in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.71a, DC 5290; DeLuca, supra.  To that extent, the 
written and oral testimony of the veteran as to an increased 
level of severity of the disability at issue is unsupported.  

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5287, a 40 percent rating is warranted 
for favorable ankylosis of the cervical spine.  Ankylosis is 
the immobility and consolidation of a joint.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  However, none of the 
evidence shows that the veteran's cervical spine is 
ankylosed.  Accordingly, the criteria for a rating in excess 
of 20 percent under DC 5287 have not been met, and the claim 
must be denied.  Moreover, there is no diagnosis of 
intervertebral disc syndrome, so consideration of that 
criteria is not for consideration.  

Other than intervertebral disc syndrome (IVDS) (under DC 
5293), the criteria for evaluating spinal disabilities DCs 
5285 through 5295 (2002) ("the old criteria") were revised 
effective September 26, 2003, at which time the diagnostic 
codes were renumbered.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a ("the new criteria").  
The Board has therefore applied the old criteria prior to the 
effective date of the new regulation (i.e., September 26, 
2003), and will apply the new criteria as of September 26, 
2003.  See Kuzma; VAOPGCPREC 7-2003.

The spinal rating criteria effective September 26, 2003 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompass 
and take into account these symptoms and remove any 
requirement there be any of these symptoms to assign any 
evaluation.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  
Note (6) to the revised criteria provides that the 
thoracolumbar and cervical segments of the spine are to be 
separately evaluated except when there is unfavorable 
ankylosis of both segments which will then be rated as a 
single disability.

The (new) spinal rating criteria provide for assigning an 
evaluation based on limitation of motion of a particular 
spinal segment in either forward flexion or the limitation of 
the combined range of motion of that spinal segment, either 
favorable or unfavorable ankylosis, or with respect to the 
entire spine if there is loss of more than 50 percent 
vertebral body height due to vertebral fracture or muscle 
spasm and guarding.

The revised criteria also provide, in part, that evaluations 
may be based on limitation of the combined range of motion of 
the particular spinal segment and, at Note 2, set forth 
maximum ranges of motion with the exception that a lesser 
degree of motion may be considered normal under the 
circumstances set forth in Note 3, and, in Note 4, that range 
of motion should be measured to the nearest five (5) degrees.

Note (2) to the General Rating Formula for Diseases and 
Injuries of the Spine provides that for VA compensation 
purposes, normal forward flexion of the cervical spine is 0 
to 45 degrees, extension is 0 to 45 degrees, left and right 
lateral flexion are 0 to 45 degrees, and left and right 
lateral rotation are 0 to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Under the General Rating Formula, a 30 percent rating is 
warranted when forward flexion of the cervical spine is 15 
degrees or less, or there is favorable ankylosis of the 
entire cervical spine.  

In this case, the most recent range of motion findings are 
contained in the June 2002 VA examination report (there is no 
relevant medical evidence dated after September 26, 2003).  
This report shows that the veteran's cervical spine had 
forward flexion to 30 degrees.  There is no evidence to show 
that there is ankylosis of the entire cervical spine.  
Accordingly, the criteria for a rating in excess of 20 
percent for the veteran's service-connected chronic bilateral 
trapezius and cervical paravertebral myositis have not been 
met, and the claim must be denied.  

C.  Lumbar Paravertebral Myositis

The veteran argues that he his entitled to an increased 
disability rating for service-connected lumbar paravertebral 
myositis, currently evaluated as 20 percent disabling.  

As for the history of the veteran's lumbar paravertebral 
myositis, see 38 C.F.R. § 4.1 (2004), the veteran's service 
medical records show that he was treated for low back pain on 
several occasions.  He was diagnosed with paravertebral 
myositis in an August 1986 VA examination report, and with 
lumbosacral paravertebral myositis in an October 1994 VA 
examination report.  

The medical evidence for consideration in this case consists 
of VA and non-VA treatment reports.  This evidence includes a 
VA examination report, dated in February 1996, which shows 
that the veteran complained of low back pain with radiation 
and knee pain.  On examination, there was a fixed deformity 
of the back with a mild dorsal kyphosis, and there was muscle 
spasm in the paravertebral muscles.  The lumbar spine had a 
"full" range of motion (specific degrees of motion were not 
provided).  There was no objective evidence of pain on 
motion.  The relevant diagnosis was lumbar paravertebral 
myositis.  

Several reports from Dr. Gonzalez, dated between 1997 and 
1998, show that the veteran complained of cervical and lumbar 
back pain.  

A VA examination report, dated in May 1997, shows that the 
veteran complained of low back pain with occasional numbness 
of the left leg, and severe attacks three to four times per 
year.  On examination, there were no postural abnormalities, 
and there was mild dorsal kyphosis.  There was severe muscle 
spasm of the lumbar paravertebral muscle.  The lumbar spine 
had forward flexion to 60 degrees, backward extension to 20 
degrees, right and left lateral flexion to 25 degrees, there 
was 30 degrees of rotation, bilaterally.  There was objective 
evidence of pain on backward extension and bilateral rotation 
only.  He had a normal gait cycle, and there was no sensory 
deficit.  The relevant diagnosis was cervicolumbar 
paravertebral myositis.  

A VA examination report, dated in August 1998, shows that the 
veteran complained of a "localized low back associated with 
a cold sensation in the legs."  On examination, the lumbar 
spine had forward flexion to 30 degrees, backward extension 
of 35 degrees, right and left lateral flexion of 30 degrees, 
and right and left rotation of 30 degrees.  There was mild 
paravertebral spasm, and no objective evidence of painful 
motion.  The back had mild dorsal kyphosis.  There was no 
postural deformity.  He had a normal gait cycle.  Muscle 
strength was 5/5.  Muscle reflexes were +2, bilateral and 
symmetric, at the knees, ankles, triceps, biceps, and 
brachioradialis.  The relevant diagnosis was chronic lumbar 
paravertebral myositis.  

Reports from Dr. Rosario, dated in 1999, appear to show 
treatment for back pain between March and April.  

Reports from Wildo Vargas, M.D., dated between 1997 and 2002, 
show a number of treatments for neck and back pain, and 
contain several findings of severe spasms.  A statement from 
Dr. Vargas, dated in August 1997, shows that the veteran 
complained of back pain.  Muscle strength of the lower 
extremities was 100 percent.  On examination, there was 
muscle spasm.  X-rays and computerized tomography (CT) scans 
of the lumbar spine taken in 1995 and 1997 were described as 
negative, although the 1997 X-rays had evidence of muscle 
spasm.  The relevant diagnosis was lumbosacral myositis.  Dr. 
Vargas estimated the impairment from the veteran's 
lumbosacral myositis at 20 percent.  A statement from Dr. 
Vargas, received in August 1998, indicates treatment for 
cervical, dorsal and lumbosacral myositis since June 1997, 
and states that his condition has worsened.  A statement, 
dated in September 2000, shows that Dr. Vargas states that 
the veteran is being treated for cervical, dorsal and lumbar 
fibromyositis, and that his medications include Valium and 
Lodine XL.  He advised that the veteran required "a few 
weeks rest" from work, and that he reportedly could not lift 
or carry objects weighing more than 15 pounds.  Reports, 
dated in October 2000, show that Dr. Vargas essentially 
recommended that the veteran avoid lifting heavy objects at 
work, and getting on and off his vehicle and "casing mail."  
An associated June 1997 CT scan report for the lumbar spine 
contains an impression noting a negative study.  An 
associated MRI report for the lumbosacral spine, dated in 
September 2000, contains an impression of central disc 
protrusion at L5-S1.  An associated March 2002 EMG 
(electomyelogram) report contains an interpretation noting a 
normal EMG study for both the upper and lower extremities.  

A VA examination report, dated in June 2002, shows that the 
veteran complained of severe localized low back pain with 
frequent numbness of the thighs.  He denied fecal or urinary 
incontinence.  He claimed that he had had to leave his job 
and obtain physical therapy or medical treatment on 30 or 40 
occasions due to his cervical and low back conditions, and 
that he required bed rest of three to four days after severe 
pain.  He claimed that he used a cane when his pain was 
severe.  He asserted that he had a number of limitations at 
his job due to his cervical and low back conditions.  On 
examination, the lumbar spine had forward flexion to 60 
degrees, backward extension, as well as rotation, of 30 
degrees, and lateral flexion of 20 degrees.  There was 
painful motion on the last degree of the range of motion.  
There was moderate evidence of painful motion on all 
movements of the lumbar spine.  There was mild muscle spasm 
of the lumbar area.  There was no weakness of the lower 
extremities, with 5/5 muscle strength, except for 4/5 muscle 
strength at the ankles, dorsiflexor muscles, and extensor 
hallucis longus.  There were no postural or fixed 
deformities.  There was mild lumbar spasm.  Reflexes at the 
knees and ankles were +2 bilaterally.  There was a normal 
gait cycle.  The relevant diagnosis was lumbar paravertebral 
myositis.  

VA progress notes, dated in December 2002, note complaints of 
cervical and lumbar pain with numbness of the legs.  Reports, 
dated in December 2001, and March, June and September of 
2002, indicate that the veteran's range of motion in his 
musculoskeletal system was intact, with adequate muscle tone, 
and no deformities.  The December 2001 report, and March and 
June of 2002 reports, further indicate that there was no 
gross motor or sensory deficit.  

The RO initially evaluated the veteran's service-connected 
lumbar paravertebral myositis under 38 C.F.R. § 4.71a, DC 
5292.  Under the criteria in effect prior to September 26, 
2003, limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, or a 40 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in 
effect prior to September 26, 2003).

Other than intervertebral disc syndrome (IVDS) (under DC 
5293), the criteria for evaluating spinal disabilities DCs 
5285 through 5295 (2002) ("the old criteria") were revised 
effective September 26, 2003, at which time the diagnostic 
codes were renumbered.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a ("the new criteria").  
The Board will therefore apply the old criteria prior to the 
effective date of the new regulation (i.e., September 26, 
2003), and the new criteria as of September 26, 2003.  See 
Kuzma; VAOPGCPREC 7-2003.

Based on its review of the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's service-connected 
lumbar paravertebral myositis.  In this case, the medical 
evidence shows a number of complaints for lumbar spine pain.  
The most recent findings as to the range of motion in the 
veteran's lumbar spine are found in the June 2002 VA 
examination report.  This report shows that the veteran's 
lumbar spine had forward flexion to 60 degrees, backward 
extension, as well as rotation, of 30 degrees, and lateral 
flexion of 20 degrees.  Although a more limited range of 
motion was noted in the August 1998 VA examination report, 
the June 2002 findings are the most recent of record, and are 
therefore considered the most probative of the veteran's 
current condition.  Francisco.  In the Board's judgment, they 
are not representative of a severe limitation of motion.  See 
also VA progress notes, dated in December 2001, and March, 
June and September of 2002 (indicating that the veteran's 
range of motion in his musculoskeletal system was 
"intact").  In this regard, VA is required to take pain 
symptoms and weakness into account, to the extent they are 
supported by adequate pathology.  38 C.F.R. § 4.40; DeLuca.  
In this case, although the veteran has complained of low back 
pain, the June 2002 VA examination report notes the 
following: there was painful motion on the last degree of the 
range of motion, on all movements of the lumbar spine; there 
was mild muscle spasm of the lumbar area; there was no 
weakness of the lower extremities, with 5/5 muscle strength, 
except for 4/5 muscle strength at the ankles, dorsiflexor 
muscles, and extensor hallucis longus; there were no postural 
or fixed deformities; reflexes at the knees and ankles were 
+2 bilaterally; there was a normal gait cycle  See also VA 
progress notes, dated in December 2001, and March and June of 
2002 (indicating that there was no gross motor or sensory 
deficit).  Although the Board has considered Dr. Vargas' 
September 2000 statement about the veteran's inability to 
work "for a few weeks," his report is afforded little 
probative value as it is over four years old, is summary in 
nature, and it is unsupported with detailed findings, to 
include a complete lack of findings as to strength, atrophy, 
incoordination, and range of motion.  In summary, there is 
insufficient objective evidence of pathology, disuse atrophy, 
incoordination on use, weakness, or painful motion such that 
a rating in excess of 20 percent is warranted under these 
regulations.  See Deluca; VAGCOPPREC 9-98.  While the 
veteran's lumbar spine is symptomatic, including some 
limitation of motion with pain, the clinical findings do not 
show that his symptoms result in additional functional 
limitation to a degree that would support a rating in excess 
of 20 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
DC 5292; DeLuca.  To that extent, the written and oral 
testimony of the veteran as to an increased level of severity 
of the disability at issue is unsupported.  

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath.  
Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5295.  The most current recorded ranges of 
motion for the low back during the period in question are 
contained in the June 2002 VA examination report, which shows 
that the veteran's back had forward flexion to 60 degrees, 
extension to 30 degrees, 30 degrees of rotation, bilaterally, 
and lateral flexion of 20 degrees, bilaterally.  This report 
shows that the lower extremities had 5/5 muscle strength, 
except for 4/5 muscle strength at the ankles, dorsiflexor 
muscles, and extensor hallucis longus (the Board further 
notes that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295).  In 
summary, the evidence is insufficient to show a listing of 
whole spine to opposite side, positive Goldthwait's sign, 
loss of lateral motion with osteo-arthritic changes, or some 
of the above with abnormal mobility on forced motion.  Based 
on the foregoing, the Board finds that overall, the evidence 
does not show that the veteran's low back disorder is 
manifested by symptomatology that more nearly approximates 
the criteria for an evaluation of 40 percent under DC 5295.  

Under the "General Rating Formula for Diseases and Injuries 
of the Spine" a 40 percent evaluation is warranted for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  

In this case, there is no evidence to show that the criteria 
for a rating in excess of 20 percent have been met within the 
applicable time period.  The recorded ranges of motion for 
the low back in the June 2002 VA examination report show that 
the veteran had 60 degrees of flexion.  In addition, there is 
no evidence of ankylosis of the spine, or that forward 
flexion of the thoracolumbar spine is 30 degrees or less.  In 
addition, the evidence does not show that the veteran has 
associated neurological abnormalities.  See General Rating 
Formula, Note 2.  

In summary, the Board finds that the overall symptomatology, 
particularly when viewed in conjunction with the disability 
most recently demonstrated, does not more nearly approximates 
the criteria for a rating in excess of 20 percent.  See 
38 C.F.R. § 4.7.

D. Epididymits

The veteran asserts that he is entitled to an increased 
disability rating for service-connected epididymitis, 
currently evaluated as 10 percent disabling.  

As for the history of the veteran's epididymitis, see 
38 C.F.R. § 4.1 (2004), the veteran's service medical records 
show that in 1981, he underwent a vasectomy.  In August 1982, 
he was treated for right epididymitis.  In 1983, he was 
treated for right epididymitis.  In August 1985, he was 
treated for testicular pain.  

A statement from Jesus M. Ayuso Rosario, M.D., received in 
August 1998, indicates that the veteran received treatment 
for epididymitis on four occasions between 1995 and 1996.  
See also Dr. Rosario's reports, dated February 1998 
(appearing to show treatment for epididymitis).  

Reports from Dr. Pablo A. Ortiz Cerezo, dated in May 1995, 
show treatment for right epididymitis.  An associated 
sonogram report notes some thickening of the right epididymis 
and a four millimeter cyst on the left, as well as possible 
variococeles. 

A VA examination report, dated in August 1998, shows that the 
veteran complained of chronic inflammation of his testicles 
about six or seven times a year, with the last episode three 
months before.  On examination, the left testicle was 
painful.  The diagnoses were history of prostatitis, status 
post bilateral vasectomy, and bilateral chronic epididymitis.  

A VA genitourinary examination report, dated in July 2002, 
shows that the veteran complained of chronic bilateral 
epididymal inflammation and pain, with recurrent episodes 
every three months, with current left testicular pain.  The 
veteran reported no urinary hesitancy or dysuria, and a 
normal urinary flow and stream.  He reported a history of 
urinary tract infections, but none in the past year.  On 
examination, the testicles were painful bilaterally, 
particularly on the left, with engorgement of the left 
epididymis, and a normal spermatic cord.  There were no 
specific residuals of genitourinary disease.  The diagnoses 
were status post bilateral vasectomy, chronic bilateral 
epididymitis, and occasional erectile dysfunction with acute 
episodes of epididymitis.  

If an unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2004).  In this 
case, effective in 1986, the RO granted service connection 
for "epididymitis."  The rating codes do not specifically 
contemplate this disability.  The RO has most recently 
evaluated the veteran's epididymitis under the diagnostic 
code utilized for chronic epididymo-orchitis.  Id.; see also 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  

Under 38 C.F.R. § 4.115b, DC 7525, chronic epididymo-orchitis 
is to be rated as urinary tract infection.  Under 38 C.F.R. § 
4.115a (2004), urinary tract infections warrant a 30 percent 
rating where there is recurrent symptomatic infection 
requiring drainage and frequent hospitalization (greater than 
two times per year) and/or requiring continuous intensive 
management.  

The Board finds that a rating in excess of 10 percent is not 
warranted.  Overall, the evidence shows that the veteran has 
complained of testicular pain.  However, the most recent 
evidence of record is the July 2002 VA genitourinary 
examination report, which shows that the veteran reported no 
urinary hesitancy or dysuria, and that he had a normal 
urinary flow and stream.  He also reported a history of 
urinary tract infections, but none in the past year.  In 
summary, the evidence is insufficient to show that the 
veteran has recurrent symptomatic urinary tract infections 
requiring drainage and frequent hospitalization (greater than 
two times per year) and/or requiring continuous intensive 
management.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

A higher rating is not warranted under any other diagnostic 
code.  Schafrath.  Under 38 C.F.R. § 4.115b, Diagnostic Code 
7523 (2004), a 20 percent is assigned for complete atrophy of 
both testes.  Under 38 C.F.R. § 4.115b, Diagnostic Code 7524 
(2004), a 30 percent is warranted for removal of both testes.  
In this case, the evidence does not show that the veteran has 
complete atrophy of both testes, or that there has been 
removal of both testes.  Furthermore, there is no evidence of 
voiding dysfunction, urinary frequency, or obstructed 
voiding, such that a rating in excess of 10 percent is 
warranted for these symptoms.  See 38 C.F.R. § 4.115a.  

E. Conclusion

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in November 
2001, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and the veteran has 
been afforded VA examinations.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

A rating in excess of 50 percent for service-connected panic 
disorder is denied.  

A rating in excess of 20 percent for service-connected 
chronic bilateral trapezius and cervical paravertebral 
myositis is denied.  

A rating in excess of 20 percent for service-connected lumbar 
paravertebral myositis is denied.  

A rating in excess of 10 percent for service-connected 
epididymitis is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


